DECISION
The application of the abové-named defendant for a review of the sentence of 40 years for Mitigated Deliberate Homicide plus 10 years for the use of a weapon, the sentences shall be served concurrently with 10 years suspended imposed on June 3, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board agrees unanimously that the sentence imposed was proper and just.
We wish to thank Hugh Kidder, Attorney from Missoula, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, John S. Henson, Thomas A. Olson